Citation Nr: 0533278	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a right foot 
disability, claimed as plantar fasciitis.

3.  Entitlement to service connection for a right knee 
disorder, claimed as residuals of a shrapnel wound.  

4.  Entitlement to service connection for encephalitis, 
claimed as nose bleeds, unconsciousness, blurred vision, and 
blackouts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 Chicago Department of Veterans Affairs (VA) Regional 
Office (RO) decision, which granted service connection for 
post-traumatic stress disorder and for hemorrhoids, and 
denied service connection for bilateral shoulder, right knee, 
right foot, and encephalitis disorders.  In his notice of 
disagreement with the decision, the veteran limited his 
appeal to the issues of service connection for bilateral 
shoulder, right knee, and right foot disorders, and 
encephalitis.  Accordingly, those are the only issues before 
the Board.  

In June 2004, the veteran appeared at a Travel Board hearing 
before a Veterans Law Judge at the RO.  The tape of the 
hearing was inaudible due to technical problems, and thus a 
transcription could not be made.  In December 2004 
correspondence from the Board, the veteran was notified that 
a transcription of June 2004 hearing could not be made, and 
was offered the opportunity to appear for another hearing.  
In correspondence received in January 2005, he requested 
another Travel Board hearing.  When the case was before the 
Board in February 2005, it was remanded for a Travel Board 
hearing to be rescheduled.  In July 2005, the veteran 
appeared at a Travel Board hearing before the undersigned.  
Unfortunately, the tape of the July 2005 hearing was again 
either inaudible or destroyed, and again a transcription 
could not be made.  In August 2005 correspondence from the 
Board, the veteran was notified that a transcription of July 
2005 hearing could not be made, and he was again offered the 
opportunity to appear for another hearing.  The letter 
informed him that if he did not respond within 30 days from 
the date of the letter, the Board would assume that he did 
not want a hearing and would proceed accordingly.  The 
veteran did not respond to the August 2005 letter.  (The 
correspondence was sent to the veteran's last known address, 
and has not be returned as undeliverable.)  
The issues of service connection for encephalitis and a right 
knee disability are being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  The veteran will be 
notified if any action on his part is required.  


FINDINGS OF FACT

1.  A bilateral shoulder disorder was not manifested in 
service, and there is no competent evidence of a nexus 
between a current bilateral shoulder disorder and any 
incident or injury in service.  

2.  Right foot plantar fasciitis was not manifested in 
service, and there is no competent evidence of a nexus 
between a current right foot disorder and any incident or 
injury in service.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  Service connection for a right foot disability, claimed 
as plantar fasciitis, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA's notice requirements are met.  The 
veteran was provided VCAA notice in April 2001 correspondence 
from the RO and in a December 2002 statement of the case 
(SOC).  He was notified (in the April 2001 correspondence, in 
the December 2001 decision now on appeal, and in the SOC) of 
everything required.  Specifically, April 2001 correspondence 
and the December 2002 SOC informed the veteran of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate his 
claims.  The veteran has had ample opportunity to respond and 
supplement the record subsequent to the notice, and has had 
ample opportunity to participate in the adjudicatory process.  

Regarding content of notice, the December 2001 decision and 
the SOC informed the veteran of what the evidence showed and 
why the claims were denied.  He was advised by the April 2001 
correspondence, and the SOC, that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
and the SOC informed the veteran of what information or 
evidence VA needed from him, and advised him of what the 
evidence must show to establish entitlement to the benefits 
sought.  The RO asked him to submit, or provide releases for 
VA to obtain, any pertinent records.  He was expressly asked 
to tell VA "about any additional information or evidence 
that you want [VA] to try to get for you."  (See April 18, 
2001 letter).  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist with respect to the two issues 
addressed on the merits below, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records) has been secured.  The Board has also considered 
whether a VA examination or advisory opinion is necessary.  A 
medical opinion or an examination is necessary (summarized):  
If the record is insufficient to decide the claim, but 
contains evidence of a current diagnosis of the disability; 
establishes an event, injury, or disease in service; and 
indicates the current diagnosed disability may be related to 
the disease, injury, event in service.  38 C.F.R. § 3.159.  
Here, an examination for a medical opinion pertaining to the 
shoulders and/or right foot is not indicated as there is no 
evidence of an event, injury, or disease in service involving 
either the shoulders or the right foot, and no competent 
evidence that any currently bilateral shoulder and/or right 
foot disorder may be related to service.  The RO has reviewed 
the claims de novo (see December 2002 SOC).  Evidentiary 
development is complete to the extent possible under the 
circumstances; VA's duties to notify and assist are met.  It 
is not prejudicial to the veteran for the Board to proceed 
with appellate review.  Mayfield, supra; Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran contends that service connection for a bilateral 
shoulder condition and a right foot disorder (claimed as 
plantar fasciitis ) is warranted because he was treated for 
such conditions in service, and has had related symptoms 
since his separation from service in September 1969.  
Specifically, he asserts that he has a bilateral shoulder 
disorder as a result of having to carry wounded soldiers to 
helicopters and/or various medical facilities during his 
service in Vietnam.  He alleges that, while in Vietnam, he 
was treated by medics for wear and tear on his shoulders and 
was promised additional treatment of the shoulders upon his 
separation from service.  (See October 2005 written argument 
by the veteran's representative).  

Service medical records are entirely silent for complaints or 
clinical findings pertaining to a shoulder or foot 
disability.  The veteran's service separation examination was 
negative for any shoulder and/or foot disability.  Clinical 
evaluation of the upper extremities, feet, and 
musculoskeletal system was normal.  

The first, and only, postservice medical evidence reflecting 
a shoulder disorder is in private medical records showing 
that the veteran underwent a right rotator cuff repair in 
September 1993.  The surgical records show a diagnosis of 
right rotator cuff tear with chronic impingement syndrome, 
and degenerative arthritis of the right acromioclavicular 
joint.  Postservice medical records are entirely devoid of a 
left shoulder condition.  The private medical records showing 
diagnosis of a right shoulder disorder contain no reference 
to the veteran's service, and are negative for clinical 
findings or opinions that suggest a relation between a 
shoulder condition and the veteran's service.  

The first postservice medical evidence showing a right foot 
disability is in private medical records dated from 1985 to 
1991 that reflect treatment for right foot plantar fasciitis.  
A private medical record dated in June 1998 reflects 
treatment for left foot plantar fasciitis.  The private 
medical records showing diagnosis of right foot plantar 
fasciitis contain no reference to the veteran's service, and 
are negative for clinical findings or opinions that suggest a 
nexus between any right foot disability and the veteran's 
service.  

The remainder of the medical evidence of record (VA 
outpatient reports and additional private medical records) is 
negative for clinical findings or diagnosis pertaining to the 
shoulders and/or feet.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The statements and contentions of the veteran describing the 
symptoms of his bilateral shoulder and right foot problems 
are competent evidence to the extent that he can describe 
what he experienced during and subsequent to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, his 
assertions that there is a nexus between a current bilateral 
shoulder and/or right foot condition and service are not 
competent evidence.  As a layperson, the veteran lacks the 
training/expertise to establish medical nexus by his own 
unsupported opinions.  Id.

The veteran's service medical records are entirely negative 
for complaints, diagnosis, or treatment of any shoulder or 
foot disorder.  Specifically, the service medical records do 
not reflect the shoulder treatment alleged by the veteran.  
As noted, the September 1969 report of the veteran's service 
separation examination reflects that his musculoskeletal 
system, upper extremities, and feet were normal. Postservice 
medical records show surgery for a right rotator cuff repair 
and complaints and treatment of right foot plantar fasciitis 
many years after service.  The earliest documented complaint 
of right foot plantar fasciitis is in a September 1985 record 
of private medical treatment.  The earliest documented 
complaint of a shoulder disorder is in a September 1993 
record of private medical treatment (surgery to repair a 
right rotator cuff tear, with diagnosis of chronic 
impingement syndrome and degenerative arthritis of the 
acromioclavicular joint).  Right foot plantar fasciitis was 
first manifested approximately 16 years after the veteran's 
separation from service in September 1969, and the only 
shoulder injury of record (right shoulder rotator cuff tear) 
was reported approximately 24 years postservice.  A lengthy 
time interval between service and the first clinical 
manifestation of the disability at issue postservice is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000). Furthermore, the record is devoid of any 
competent (medical) evidence that relates any current 
shoulder and/or foot disorder to service.  

In the absence of any competent evidence of a nexus between a 
current shoulder and/or foot disorder and the veteran's 
military service, service connection for such disabilities is 
not warranted.  See Hickson, 12 Vet. App. at 253.  The 
doctrine of resolving reasonable doubt in the veteran's favor 
does not apply, as the preponderance of the evidence is 
against these claims.


ORDER

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a right foot disability, claimed as 
plantar fascitis, is denied.


REMAND

VA's duty to assist includes conducting a thorough, 
contemporaneous medical examination when indicated.  The 
medical evidence at hand suggests that further medical 
evaluation is needed to determine conclusively whether the 
veteran's has a right knee disability, and/or symptoms of 
encephalitis (claimed as nose bleeds, unconsciousness, 
blurred vision, and blackouts) that was/were incurred in or 
aggravated by service.  This is so particularly in light of 
service medical records showing that the veteran was treated 
for a right knee sprain in November 1968 (with 
contemporaneous complaints of "locking" and diagnosis of 
right medial meniscus tear).  Other clinical findings in 
service, in November 1968, reflect that the veteran was seen 
after complaining of "falling out" at an air strip, and 
examination revealed that his speech was slurred and 
unintelligible.  The diagnosis was probable encephalitis, and 
the examiner noted that "on a long shot this could be rabies 
or petit mal."  The veteran was referred for follow-up by a 
neurologist following complaints of dizziness, passing out, 
and sneezing spells, but follow-up examination was not 
accomplished because the neurologist was on R&R.  While 
postservice medical evidence does not show a diagnosis of a 
right knee disability or encephalitis (or any disability that 
is a residual of encephalitis), the veteran has reported that 
he sustained a right knee shrapnel wound in service and has 
residuals, including retained foreign bodies.  As noted 
above, while the veteran's statements are not competent 
evidence in the matter of a nexus between current disability 
and symptoms/events in service, his accounts of events in 
service and descriptions of current symptoms he experiences 
are competent evidence to the extent that he is capable of 
describing what he experienced during and subsequent to 
service.  See Espiritu, supra.  X-rays showing retained 
shrapnel in the area of the knee would be probative evidence 
as to the claim seeking service connection for right knee 
disability.

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  [Notably, the 
current record includes no competent evidence of a nexus 
between any current right knee disability or disability 
manifested by nosebleeds, unconsciousness, blackouts, or 
blurred vision and the veteran's service.]

The most recent medical evidence of record consists of VA 
outpatient records dated through March 2005.  Based on brief 
notes taken by the undersigned at the July 2005 hearing, the 
veteran testified that there are additional postservice 
medical records that have not yet been associated with the 
claims folder (primarily Public Health Service records for 
the period between 1989 and 1999).  Apparently no attempt has 
yet been made to obtain such records.  Reports of such 
treatment and/or additional VA medical records may contain 
information pertinent to this claim.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers (specifically including any 
Public Health Service facility) that have 
treated him for any right knee disorder, 
and/or problems involving nose bleeds, 
unconsciousness, blurred vision, and 
blackouts (claimed as symptoms of 
encephalitis) from March 2005 to the 
present (the date of the most recent 
medical evidence associated with the 
claims folder), then obtain complete 
records of such treatment from all 
sources identified.  The veteran should 
also be asked to identify any pertinent 
medical care providers and/or treatment 
records prior to March 2005 of which he 
is aware but that have not yet been 
associated with the claims folder.  
Whether or not the veteran responds, the 
RO should obtain any VA (and Public 
Health Service) medical records 
pertaining to treatment the veteran has 
received for any right knee disorder, 
and/or encephalitis (or symptoms such as 
nose bleeds, unconsciousness, blurred 
vision, and blackouts) which are not 
already associated with the claims file.  

2.  The RO should then arrange for an 
orthopedic examination to determine 
whether or not the veteran has a right 
knee disability that is, as likely as 
not, related to service.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be conducted; the studies 
should specifically include X-rays to 
ascertain whether or not the veteran has 
retained shrapnel in the right knee area.  
Based on review of the record, including 
service medical records, and examination 
of the veteran, the examiner should 
provide a diagnosis for any current right 
knee disability and opine whether it is 
at least as likely as not that such 
disability was incurred in or aggravated 
during service (including due to shrapnel 
injury therein).  The examiner must 
explain the rationale for any opinion 
given.  

3.  The RO should also arrange for an 
appropriate VA examination to determine 
whether the veteran has current a current 
disability (manifested by nosebleeds, 
unconciousness, blurred vision, and 
blackouts) that is, at least as likely as 
not, related to service, to include the 
episode of suspected encephalitis 
therein.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record, including 
service medical records, and examination 
of the veteran, the examiner should opine 
whether the veteran indeed has a 
disability manifested by nose bleeds, 
unconsciousness, blurred vision, or 
blackouts, and, if so, whether such 
disability is indeed related to the 
veteran's active service, to include the 
suspected episode of encephalitis (or 
some similar disability) therein.  The 
examiner must explain the rationale for 
any opinion given.  

4.  The RO should then readjudicate the 
remaining claims.  If either remains 
denied, the RO should issue an 
appropriate supplemental SOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


